Mr. Presiding Justice Mack delivered the opinion of the court. This is an appeal from a judgment for $500 for injuries which plaintiff, a passenger on defendant’s car, claims she sustained by reason of defendant’s negligence in suddenly starting the car while she was in the act of alighting. The conflict in the evidence is as to whether the accident occurred before or after the car had come to a stop. Under proper instructions, the jury has determined this conflict in her favor. She is corroborated in her version by two witnesses while defendant’s version that she stepped from the car while it was in motion and before it had stopped is supported by three witnesses. On a careful consideration of the entire evidence we cannot hold that the jury were not justified in crediting the plaintiff’s witnesses and in determining that she had sustained the burden of establishing her case by a preponderance of the evidence. ' There were no direct physical injuries produced by the fall but within a day thereafter plaintiff had a recurrence of exopthalmic goitre, which she had had in severe form a year before, but the effects of which had practically disappeared prior to the accident though she was not entirely normal. While defend- ■ ant’s expert witness testified that a fall could not produce such a recurrence, the jury were justified under the evidence in believing plaintiff’s physician that the shock resulting from the fall could, in view of plaintiff’s condition, be the cause of the recurrence -and in finding that it was the cause in this case. The judgment will be affirmed. Affirmed.